In an action for a separation, the order referred defendant’s motion for the reduction of alimony to twenty-five dollars a week to an official referee, to take testimony and report his findings to the court, and in the meantime reduced the alimony to thirty-five dollars a week; denied defendant’s motion to cancel arrears; found defendant in contempt for failure to comply with the terms of the final judgment, as modified, and fined him $2,670.50; and directed that he pay a counsel fee of $100, in installments of fifty dollars, for services upon the motion. Order, so far as appealed from, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Davis, Adel, Taylor and Close, JJ., concur.